Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about July 5, 2005, which, to the extent appealable, found that respondent father had permanently neglected the subject child, unanimously affirmed, without costs.
The finding of permanent neglect was based on evidence *217showing clearly and convincingly that respondent father failed to plan for his daughter’s future (see Social Services Law § 384-b [7] [a], [c]). Notwithstanding respondent’s completion of anger management classes and a basic parenting skills program, he did not have and, despite appropriate agency program referrals, failed to acquire, the parenting skills essential to meet his daughter’s special needs (see Matter of Shane Anthony P., 307 AD2d 297 [2003], lv denied 100 NY2d 513 [2003]).
The court’s dispositional determination terminating respondent’s parental rights respecting the subject child was entered on respondent’s default and consequently is not appealable by him (see Matter of Ramon David W., 290 AD2d 357 [2002]). However, were it before us, we would affirm. While the. record indicates that the subject child will be difficult to place, it also shows that she has progressed in her current group setting, that adoption would be in her best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]), and, accordingly, that it is a goal which should be facilitated.
We have considered respondent father’s remaining arguments and find them unavailing. Concur—Friedman, J.E, Marlow, Sweeny, Catterson and Malone, JJ.